Citation Nr: 0028276	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-11 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an earlier effective date for payment of 
accrued benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Buffalo, New York which denied the benefit sought on 
appeal.  The appellant, the surviving spouse of a veteran who 
had active service from August 1966 to August 1968 and died 
in September 1998, appealed that decision to the BVA and the 
case was forwarded to the Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran died on September [redacted], 1998 and at the 
time of his death had a claim pending for service connection for 
status post craniotomy due to an astrocytoma.

3.  A rating decision dated in February 1999 granted service 
connection for status post craniotomy due to an astrocytoma 
and assigned a 100 percent evaluation effective November 15, 
1994.

4.  The appellant was paid monetary benefits to which the 
veteran was entitled at the time of his death which were due 
and unpaid for a period of two years prior to his death.



CONCLUSION OF LAW

The requirements for an earlier effective date for payment of 
accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 
1991); 38 C.F.R. § 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she should be entitled to all of 
the benefits the veteran would have been entitled to had he 
not died prior to the VA making a decision on his claim.  She 
asserts that the VA procrastinated in making a decision on 
the veteran's claim to avoid paying him benefits to which he 
was rightfully entitled.

The basic facts in this case are not in dispute.  A rating 
decision dated in August 1988 initially denied the veteran's 
claim for service connection for status post craniotomy due 
to an astrocytoma.  On November 15, 1994 the veteran filed a 
request to reopen the claim for service connection for status 
post craniotomy due to an astrocytoma.  A rating decision 
dated in September 1995 denied the veteran's claim and the 
veteran filed a Notice of Disagreement to that decision and a 
Substantive Appeal after the issuance of a Statement of the 
Case.  Prior to the resolution of this appeal the veteran 
died on September 19, 1998.  Additional evidence was 
submitted following the veteran's death and a rating decision 
dated in February 1999 granted service connection for status 
post craniotomy due to an astrocytoma and assigned a 100 
percent evaluation effective November 15, 1994.  The 
appellant was informed of this decision by the RO in a letter 
dated in March 1999.  She was also informed in that letter 
that her payment of accrued benefits based on the grant of 
service connection was limited to a period of not more than 
two years prior to the veteran's death.

Laws prescribed by Congress and implemented by VA regulation 
clearly limit payment of accrued benefits to a period of no 
more than two years prior to the veteran's death.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemembers' indemnity) authorized under laws 
administered by the Department of Veterans Affairs, to which 
a payee was entitled at his death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death, and due and unpaid for a period not to exceed 2 years 
prior to the last date of entitlement . . . ."38 C.F.R. 
§ 3.1000(a).  The Board has no authority to ignore law 
prescribed by Congress and enacted by regulation.  
Accordingly, an earlier effective date for payment of accrued 
benefits is not warranted.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

ORDER

An earlier effective date for payment of accrued benefits is 
denied.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

